 

 

Case 6:19-cv-00004-JRH-BWC Document 22 Filed 05/20/20 Page 1 of 2

  

VtiD

U.S. DISTRICT COUR
IN THE UNITED STATES DISTRICT COURT FOR THE AUGUSTA DIY.
SOUTHERN DISTRICT OF GEORGIA

  

STATESBORO DIVISION 20 HAY 20 PH 3:33
EL WALEED AHMED, * CLERK
% $0. DIS1
Petitioner, "
*
Vv. * CV 619-004
rs
WARDEN AIMEE SMITH, *
*
Respondent. *
ORDER

On November 15, 2019 the Court dismissed Petitioner El Waleed
Ahmed’s petition for writ of habeas corpus as untimely. (See Doc.
Les) Following a denial of his motion for reconsideration,

Petitioner appealed to the Eleventh Circuit Court of Appeals.

A prisoner seeking relief under § 2254 must obtain a
certificate of appealability ("COA") before appealing the denial
of his petition for a writ of habeas corpus. This Court "must
issue or deny a certificate of appealability when it enters a final
order adverse to the applicant." Rule 11(a) to the Rules Governing

Section 2254 Proceedings.

When a court denies a habeas petition on procedural grounds
- like in this case - “a COA should issue when the prisoner shows,
at least, that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional

 
 

 

Case 6:19-cv-00004-JRH-BWC Document 22 Filed 05/20/20 Page 2 of 2

right and that jurists of reason would find it debatable whether
the district court was correct in its procedural ruling.” Slack
v. McDaniel, 529 U.S. 473, 484 (2000). These are threshold
inquiries, and the Court may dispose of the application for a COA
by resolving “the issue whose answer is more apparent from the

record and arguments.” Id. at 485.

In this case, the procedural record is clear. As explained
in the Court’s November 15, 2019 Order, Petitioner did not even
begin to pursue federal habeas relief until after the limitation
period had run. Thus, the Court finds that no jurist of reason
would find it debatable whether the prior procedural ruling was

correct. Accordingly, the Court DENIES a COA in this case.!

ORDER ENTERED at Augusta, Georgia wet of May, 2020.

  
    
 
  

gy
7 YEZZ

(LB RIFFS é\
ee HALL/ CHIEF JUDGE

STATES DISTRICT COURT
RN DISTRICT OF GEORGIA

  

 

1 “If the court denies a certificate, the parties may not appeal
the denial but may seek a certificate from the court of appeals
under Federal Rule of Appellate Procedure 22." Rule 1l1l(a) to the
Rules Governing Section 2254 Proceedings

2

 
